Appellant was indicted for rape and was convicted of assault with intent to rape. His brief is pregnant with reasons why he should be relieved of the judgment imposed on him but the record is barren of proofs to support them. He contends that the evidence against him is unreasonable and insufficient but a jury of good and true countrymen did not agree with him. Neither do we. The question of the credibility of evidence is fruit out of season at the bar of this court.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, CHAPMAN and THOMAS, J. J., concur.